79 N.J. 398 (1979)
400 A.2d 60
TOWNSHIP OF TEWKSBURY, APPELLANT,
v.
JERSEY CENTRAL POWER & LIGHT COMPANY AND PUBLIC SERVICE ELECTRIC & GAS COMPANY, RESPONDENTS.
The Supreme Court of New Jersey.
Argued February 21, 1979.
Decided April 6, 1979.
Mr. Sheldon A. Weiss argued the cause for appellant.
Mr. Robert O. Brokaw argued the cause for respondent Jersey Central Power & Light Company.
Mr. Howard T. Rosen argued the cause for respondent Public Service Electric & Gas Company (Messrs. Rosen, Gelman & Weiss, attorneys; Mr. Rosen and Mr. Sidney D. Weiss, of counsel; Mr. William J. Balcerski, on the brief).
Mr. Thomas J. Cafferty submitted a brief on behalf of amicus curiae Township of Franklin (Messrs. Seiffert, Frisch, McGimpsey & Cafferty, attorneys).
Mr. John R. Miller submitted a letter brief on behalf of amicus curiae Township of Chatham.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division, reported at 159 N.J. Super. 44.
SULLIVAN and PASHMAN, JJ., dissenting:
We would reverse the judgment below substantially for the reasons expressed in the dissenting opinion of Judge Larner in the Appellate Division, reported at 159 N.J. Super. 44, 52.
*399 For affirmance  Chief Justice HUGHES and Justices CLIFFORD, SCHREIBER and HANDLER  4.
For reversal  Justices SULLIVAN and PASHMAN  2.